DISMISS; Opinion Filed February 28, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01592-CV

             JEREMY KENNEDY AND MARGARET KENNEDY, Appellants
                                   V.
                BARTON SKALLA AND NATALIE SKALLA, Appellees

                              On Appeal from the County Court
                                   Rockwall County, Texas
                               Trial Court Cause No. CI12-088

                                         OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By letter dated November 27, 2012, the Court informed appellants the $175 required

filing fee had not been paid. We instructed appellants to pay the filing fee within ten days of the

date of the notice and cautioned them that failure to do so would result in dismissal of the appeal

without further notice. See TEX. R. APP. P. 42.3(c).

       As of today’s date, appellants have not paid the required filing fee. Accordingly, we

dismiss the appeal. See TEX. R. APP. P. 42.3(c).



                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

121592F.P05
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

JEREMY KENNEDY AND MARGARET                         On Appeal from the County Court, Rockwall
KENNEDY, Appellants                                 County, Texas
                                                    Trial Court Cause No. CI12-088.
No. 05-12-01592-CV          V.                      Opinion delivered by Chief Justice Wright.
                                                    Justices Lang-Miers and Lewis participating.
BARTON SKALLA AND NATALIE
SKALLA, Appellees

         In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees, BARTON SKALLA AND NATALIE SKALLA, recover
their costs of this appeal from appellants, JEREMY KENNEDY AND MARGARET
KENNEDY.


Judgment entered February 28, 2013.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




1201592.R.docx                                  2